Nish, J.
1. A slight inaccuracy by the court in statingto the jury the contention® of the party against whom the verdict is rendered will not require the granting of a new trial, when it is manifest from the record that the jurors understood the nature of the issues involved and intelligently passed upon the same, in the light of the evidence.
2. The immaterial error indicated above being the only one which appears to have been committed by the presiding judge, there was no error in overruling the special grounds of the motion for a new trial; nor was there any abuse of discretion in refusing to grant the same on the general grounds, for the evidence, though conflicting, was amply sufficient to warrant the verdict.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.